 BERTS FOODLAND43Bert's Foodland IncorporatedandBetty I. Donaldson.Case 6-CA-5997January 4, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING ANDJENKINSMcKeesport, Pennsylvania, store. During the 12-monthperiod immediately preceding issuance of the complaintthe Respondent had gross revenues in excess of $500,000 atthis store. During the same period it received goods valuedin excess of $50,000 directly from sources outside the Stateof Pennsylvania. I find that the Respondent is engaged incommerce within the meaning of the Act and that it willeffectuate the policies of the Act to exercise jurisdictionherein.On September 21, 1972, Administrative Law JudgeThomas A. Ricci issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel filedan answering brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Bert's FoodlandIncorporated,McKeesport, Pennsylvania, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the Administrative Law Judge'srecommended Order.DECISIONSTATEMENT OF THE CASETHOMAS A. Ricci, Administrative Law Judge: A hearingin this proceeding was held on August 9, 1972, atPittsburgh, Pennsylvania, on complaint of the GeneralCounsel againstBert'sFoodland Incorporated, hereincalled the Respondent or the Company. The complaintissued on June 28, 1972, on a charge filed on April 4, 1972,by Betty I. Donaldson. The sole issue presented is whetherDonaldson suffered illegal discrimination in employmentat the hands of the Respondent in violation of Section8(a)(3) of the Act. Briefs were filed by the General Counseland the Respondent.Upon the entire record and from my observation of thewitnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is a Pennsylvania corporation engagedin the retail sale of groceries and related items at its201NLRB No. 18II.THE LABORORGANIZATION INVOLVEDI find that RetailClerks Store Employees Union, Local1407,AFL-CIO, is alabor organizationwithin themeaning of Section 2(5) of the Act.III.THE UNFAIRLABOR PRACTICESA.TheQuestionto be DecidedBettyDonaldson has for 4 years been the Union'ssteward in this store, where 50 to 60 employees work; theUnion has had contractual relations with the Respondentfor a longer period. Over the years many employeesbrought complaints, or grievances, to the steward, and sheeither satisfied them in discussion or sent them to see thestoremanager; for the past 2 years and 9 months thismanager has been Anthony Matarazzo. Only once or twiceover her 4-year stewardship did Donaldson herself have totalk personally with the manager about a grievance. Thefirst grievance that reached the written stage was precipi-tated by suspension of a butcher-Dan Varanich-onMarch 11, 1972. Every grievance or complaint before thatwas settled amicably without any necessity for reducing thecomplaint to writing. There was a regular conference onVaranich's grievance on March 22; both company andunion, including Donaldson, representatives spoke theirpiece, and the upshot was the man was restored to workwith full backpay.For an entire year Donaldson, a full-time employeeentitled to and performing 40 hours of work a week, hadbeen working 3 nights one week and 2 nights the next, anunvarying repetitive arrangement so scheduled. Nightworkisdeemed more onerous and less desirable than dayworkby the employees. For the workweek immediately follow-ing the grievance conference on March 22, she wasscheduled for work 3 nights, although she had worked 3nights the week ending March 25. She has been working,because so scheduled, 3 nights each and every week since.The theory of complaint is that the Respondent imposedthismore onerous work schedule on Donaldson inretaliation for her activity in connection with the Varamchgrievance, and thereby violated Section 8(a)(3) of the Act.In its answer to the complaint the Respondent defends onthe ground that under its collective-bargaining contractwith the Union it has a right to schedule the working hoursof employees in this fashion.The question is purely one of motivation: did theRespondent do what it did to Donaldson because of heractivities as union steward? The General Counsel concededon the record that the Company did not violate the currentcontract by changing the steward's hours, "We are not 44DECISIONSOF NATIONALLABOR RELATIONS BOARDdisputing the company's contractual right to schedule Mrs.Donaldson three nights a week." With this, the Respon-dent's assertion that its action fell within the purvue of thecontract becomes an irrelevancy; that matter has nothingto do with this case.B.Evidence in Support of the ComplaintStoreManager Matarazzo told Donaldson of Varanich'ssuspension on March 11, a Saturday, with the thought hemight communicate with her. Varanich gave the steward awritten statement and on Thursday the steward mailed aformal grievanceto the Union's office.On Friday, in thestore,Matarazzo asked Donaldson had she talked toVaranich and she said yes, she had mailed out thegrievance. She asked was he sure of what he was doing andhe said he was. The next day Donaldson had occasion toask the manager to help her fix certain electric lights in thedairy department, where she worked. As they talked heasked did she know Allan Arkin, she said no, and he added"well, he was doing some special investigating out of theD.A.'s office for us on Danny Varanich." When sherepeated she did not know the man, the managercontinued: "Well, your name came up-Betty Donaldson,union steward." She simply repeated she hoped he knewwhat he was doing.She was at the grievance conference on March 22, withVaranich and Anthony Guarino, the Union'sbusinessrepresentative.Matarazzo's positionwas he had twowitnesses besides himself supporting his conclusion Vara-nichhad stolen some steaks from the store.WithMatarazzo there were Charles Vernau, a roving supervisorof the parent company, and John Charmo, anotherbutcher, upon whose story the manager had partly relied.Guarino testified that in the discussion the manager"flared up" at Donaldson and both he and Vernau had totell him he was out of order. Matarazzo said he criticizedDonaldson then for shaking her head and told her "Whyare you shaking your head, Betty? You seen that he isalready not guilty?" He also said to her, according toDonaldson's uncontradicted testimony, "You are doing afine job."Varanich was reinstated and on March 25, Saturday,Donaldson saw on the schedule posted for the followingweek that she was again set down to work 3 nights. Vernauwas in the store on business and she asked him why thechange for her; according to her he answered: "Well, youbetter believe Danny [Varanich] is guilty." She said thatwas all forgotten. Vernau remembered Donaldson com-plaining to him about the matter but testified all he did wastellher "To go to the store manager and discuss theschedule with him. I saw no problem with the schedule. Itdidn't violate the contract. That was the end of theconversation." He denied making any reference to Vara-nich's guilt or innocence.C.The Affirmative DefenseAt the hearing the Respondent for the first timearticulated an economic justification for changing Donald-son to a steady program of 3 nights weekly work. It nowasserts that a certain"construction problem" in front ofthe store might require reducing the number of part-timeemployees and that therefore it was necessary back inMarch to train other employees on the cash register, andthat the program made necessary changing others besidesDonaldson to a continuous 3-nights-a-week schedule.Aside from Matarazzo's conclusionary statements, theevidence proves neither that necessity nor the fact ofsimilar change for anyone else. The manager also testifiedthat the training program had been discussed as far back asJanuary, with mention made of it even to Donaldson, andthat the actual training began the week of March 22. Theobject was, according to Matarazzo: "To learn to run theregisterand be able toin case wehad to lay off our parttimers who run the register-they would be acceptable tobe able to run the register." He said he started trainingDonaldson first because of her contractual superseniorityas steward, and then two other full-timers-Haychak fromthemeat department and Buleiput from produce.As he continued, Matarazzo then said Haychak nowworks only 2 nights a week and Buleiput just returned from4 months' sick leave. There is therefore no proof that eitherof these two women worked 3 nights a week continuously,as has Donaldson, nor indeed that either was ever changedin schedule like the steward. The Respondent did notproduce its payroll records which would have establisheduncontrovertible facts.Matarazzo was asked how manyemployees "sinceMarch" have been scheduled to work 3nights each week; he answered six to eight and then listedthe names of five employees. He then added as clearly ascan be that all of these had been doing 3 nights a weekwithout change from long before March. The assertion thatitwas "necessary" to change Donaldson's schedule andthat others were treated the same way simply has nosupport in the record. There is nothing to show that it everbecame necessary to release part-timers, or anyone else.During the first "training" 3-night-week-the one endingApril 1-Donaldson did not work on cash registers at all.And yet 5 months later she was still working 3 nights everyweek, learning to operate the cash register.D.Analysis and ConclusionIconclude that the Respondent changed Donaldson'swork schedule, and imposed -a more burdensomeassign-ment upon her because the manager did not like herattitude when processing the Varanich grievance. Mataraz-zo personally makes the schedule each week; he firstalteredDonaldson's established regimen 2 days after theUnion had prevailed in its grievance. The defense assertionof economic need was an afterthought, now really apretext, and not the real reason for changing her hours.Had this been the true explanation for the action, theCompany representatives would have told her much soonerthan August 9, the day of the hearing. If Vernau is to bebelieved, all he told her when she first complained was thatthe contract permitted the Company to make the change.He is higher in authority than the store manager, andthereforemusthave known of any necessary "trainingprogram" if there had been any. Donaldson then com-plained through the Union, and, as the manager himselftestified, at a joint conference, with the steward charginghim outright with discrimination because of her union BERT'SFOODLANDactivity, all he said in defense was again that it was acontractual prerogative of the Company. Where was theeconomic explanation then? And finally, the answer, 3months later, does no more than repeat the same refrain,Matarazzo was not being truthful at the hearing, andneither was Vernau.I credit Donaldson. I find that Matarazzo tried to inhibither enthusiasm for the Varanich grievance by frighteningher with the thought the District Attorney was investigat-ing her in a criminal matter. I find that he expressed hisdispleasure at her attitude during the grievance conferencewith the statement "you are doing a fine job." I also findVernau, the highest supervisor,made her understanddirectly enough that the change in schedule came aboutbecause she persisted in believing, contrary to the Compa-ny view, that Varanich had not been guilty as charged.This, together with the completelack of persuasiveness inthe asserted affirmative defense, and the critical timing ofthe events, amply support the conclusion that, as alleged inthe complaint, the Respondent in March imposed anadded burden on the steward, and has since continued todo so, in retaliation for her protected union activity, all inviolation of Section 8(a)(1) and (3) of the Act.'IV.THE REMEDYHaving found that the Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(l) and (3) of the Act, it must be ordered tocease and desist therefrom and to take affirmative actiondesigned to effectuate the policies of the Act. TheRespondent must be ordered to discontinue assignment ofnight work on a regular 3-nights-a-week schedule to BettyDonaldson and resume its previously established system ofassigning her to work 2 nights one week and 3 nights thenext, as a regular practice.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of the Act.2.The Union is a labor organization within themeaning of the Act.3.By discriminatorily scheduling Betty Donaldson towork 3 nights each and every week as a regular procedure,because she processed a grievance as a union steward, theRespondent has violated Section 8(a)(1)and(3) of theAct.4.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and(7) of the Act.Upon the foregoing finding of facts, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended: 2ORDERTheRespondent,Bert'sFoodland Incorporated,McKeesport, Pennsylvania, its officers,agents, successors,and assigns, shall:1.Cease and desist from:(a)DiscriminatorilyassigningBetty Donaldson to work3 nights each and every week as a regular practice, or in45any other manner interfering with, restraining, or coercingunion stewards in the performance of their duties.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirrights under the Act.2.Take the following action designed to effectuate thepolicies of the Act:(a)Discontinue the practice of scheduling Betty Donald-son to work 3 nights each week and resume the old practiceof scheduling her to work 2 nights one week and 3 nightsthe next, on a regular alternative basis.(b)Post at its McKeesport, Pennsylvania, place ofbusiness copies of the attached notice marked "Appen-dix."3Copies of the notice on forms provided by theRegional Director for Region 6, after being duly signed bytheRespondent's representative, shall be posted by theRespondent immediately upon receipt thereof and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 6, in writing,within 20 days from the receipt of this Decision, what stepsthe Respondent has taken to comply herewith.4ILenkurt Electric Co,182 NLRB 510.2 In the event no exceptions are filed as providedby Sec. 102 46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec.102 48of the Rules and Regulations,be adopted by theBoardand becomeits findings, conclusions,and order,and all objectionsthereto shall bedeemed waived for all purposes3 In the event that the Board'sOrderis enforcedby a Judgment of aUnited StatesCourt of Appeals, the words in the notice reading"Posted byOrderof the National Labor Relations Board" shall bechanged to read"Posted pursuant to a Judgment of the UnitedStates Court of Appealsenforcingan Orderof the NationalLaborRelations Board "4 In the event that this recommendedOrderis adoptedby the Boardafter exceptions have been filed,this provision shall be modifiedto read."Notifythe Regional Director for Region 6, in wasting,within 20 days fromthe date of thisOrder,what steps the Respondent has takento complyherewith."APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board having found, after atrial,thatwe violated the Federal law by altering thescheduled hours of work for Betty Donaldson because ofher activities on behalf of the Union as a steward:WE WILL NOT hereafter discriminate against anyemployee or representative of Retail Clerks StoreEmployees Union, Local 1407, AFL-CIO, because oftheir activities on behalf of this union or any otherlabor organization.WE WILL discontinue the practice of schedulingBetty Donaldson to work 3 nights each week consecu-tivelywithout interruption and instead restore ourpreviously established practice of scheduling her towork 2 nights one week and 3 nights the next as aregular alternating schedule. 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT unlawfully interfere with our employ-This is an official notice and must not be defaced byees' union activities.anyone.This notice must remain posted for 60 consecutive daysBERT's FOODLANDfrom the date of posting and must not be altered, defaced,INCORPORATEDor covered by any other material. Any questions concern-(Employer)ing this notice or compliance with its provisions may bedirected to the Board's Office,1536 Federal Building, 1000DatedByLibertyAvenue,Pittsburgh,Pennsylvania, 15222 Tele-(Representative)(Title)phone 412-644-2977.